DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 15372314, filed 07 December 201612/07/2016
* application 14084472, filed 19 November 2013
* application 61729306, filed 21 November 2012

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 25 September 2019 is/are entered and considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robotic burner” in claim 1. See the section below for an explanation of the broadest most reasonable interpretation of this limitation in view of the Specification as originally filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “receive at least one recipient from the web browser”, and “transfer… one or more recipients to the cloud service for storage”.
The Specification as originally filed on 21 November 2012 in parent application 61729306 discloses that a recipient is a user (page 9 paragraph 0048).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, it is unclear how a user may be received from a Web browser, or how a user may be transferred to a cloud service for storage.
For purposes of applying prior art, Examiner interprets this limitation to recite that data indicating the recipient is received from the browser, and that data is transferred to the cloud for storage.

Claim 1 further recites a “robotic burner”.
The Specification as originally filed on 21 November 2012 in parent application 61729306 discloses (page 14 paragraph 0064, emphasis added): “Any of these components and features of the robotic burner may be implemented together in a single device, or separately among several devices with or without the robotic burner.”
As disclosed, a robotic burner is actually a single device or series devices that are implemented without a robotic burner, which is in effect functionally defining “robotic burner” as a nonce term. 
Therefore, the broadest most reasonable interpretation of “robotic burner” would include one or more undisclosed devices for performing the functionality of the “robotic burner”.

For this reason, claim limitation “robotic burner” is considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the one or more devices used to implement the “robotic burner” has not been adequately disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additional clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system for storing medical information remotely, the system comprising: 
one or more processors; 
a computer-readable memory; 
a permanent electronic storage, wherein the permanent electronic storage is configured to store one or more DICOM objects; 
a robotic burner; and 
an export module comprising executable instructions stored in the computer-readable memory, wherein the one or more processors are programmed by the export module to at least: 
receive, from a medical information database, one or more DICOM objects generated by a modality, 
store the one or more DICOM objects on the permanent electronic storage; 
receive, from a web browser operated by a user, an indication to perform one of: burning the DICOM objects to a portable media, or uploading the DICOM objects to a cloud service; 
receive, from the web browser, an image or report related to the DICOM objects; 
convert the image or report to a second DICOM object, and add the second DICOM object to the one or more DICOM objects; 
compile a virtual package of the DICOM objects generated by the modality; 
receive at least one recipient from the web browser that indicates the recipient account authorized to view the images within the cloud service, wherein the at least one recipients are identified by email address; and 
transfer the one or more DICOM objects and the one or more recipients to the cloud service for storage, wherein the cloud service is configured to store the one or more DICOM objects for at least one day.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Receiving a user indication to perform an action, and authorizing users to view images are directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”
But for a generic computer recited with a high level of generality, converting an image or report to a second format and further compiling an aggregation of data are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion), either mentally or with pen and paper (see MPEP § 2106.04(a)(2), subsection III).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
one or more processors; 
a computer-readable memory; 
a permanent electronic storage, wherein the permanent electronic storage is configured to store one or more DICOM objects; 
a robotic burner; and 
an export module comprising executable instructions stored in the computer-readable memory, wherein the one or more processors are programmed by the export module to at least: 
receive, from a medical information database, one or more DICOM objects generated by a modality, 
store the one or more DICOM objects on the permanent electronic storage; 
a web browser;
transfer the one or more DICOM objects and the one or more recipients to the cloud service for storage, wherein the cloud service is configured to store the one or more DICOM objects for at least one day.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor and memory, the Specification as originally filed on 21 November 2012 in parent application 61729306 discloses typical generic computers that may be invoked to implement an abstract concept (page 55 paragraph 0205).
Regarding the permanent electronic storage, the Specification as originally filed on 21 November 2012 in parent application 61729306 discloses generic media, such as a hard drive (page 3 paragraph 0009).
Regarding the robotic burner, the Specification as originally filed on 21 November 2012 in parent application 61729306 discloses that this robotic burner may be implemented without a robotic burner (page 14 paragraph 0064). For purposes of interpreting this limitation, Examiner submits that this burner amounts to nothing more than a generic device capable of storing data on portable media (assuming arguendo that this limitation is performing the burning as requested by the user, which the claim does not positively recite), which is a generic storage function of a generic computer.
Regarding the export module, the Specification as originally filed on 21 November 2012 in parent application 61729306 discloses that any module may be implemented by a general purpose computer (page 10 paragraph 0053).
These generic computer structures amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the database, permanent electronic storage, and cloud used to store data objects, these limitations merely add insignificant extra-solution activity to the abstract idea. Similarly, the Web browser used to present and collect data from the user also amounts to merely adding insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g))
The Web browser also amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: one or more processors; a computer-readable memory; a permanent electronic storage, wherein the permanent electronic storage is configured to store one or more DICOM objects; a robotic burner; and an export module comprising executable instructions stored in the computer-readable memory, wherein the one or more processors are programmed by the export module to at least: receive, from a medical information database, one or more DICOM objects generated by a modality, store the one or more DICOM objects on the permanent electronic storage; a web browser; transfer the one or more DICOM objects and the one or more recipients to the cloud service for storage, wherein the cloud service is configured to store the one or more DICOM objects for at least one day; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the database, permanent electronic storage (disclosed as a generic hard drive), and cloud, these limitations amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Regarding the Web browser, these limitations amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a Web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Additionally, Blum (20130259348) teaches that storing DICOM data in the cloud is well-understood, routine, and conventional in the art (page 2 paragraph 0030 illustrating known reconstruction methods in the cloud).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 2 recites:
A method for sending medical information to a remote third party repository, comprising: 
receiving DICOM patient data from a computing device within a medical data repository about a first patient; 
receiving a recipient identifier from a user computing device identifying a third party able to access the DICOM patient data; 
determining a HIPAA release that is required to be agreed to by the patient; 
receiving an email address associated with the patient; 
sending a URL link to an email address associated with the patient; 
receiving a request for access of the URL link and a digital signature agreeing to the HIPAA release accessible by the URL link; 
storing an identifier of the particular HIPAA release agreed to by the patient; 
making the DICOM patient data available for download to the third party via a web interface; 
searching for data associated with the third party that identifies the patient; if data associated with the third party that identifies the patient is found, translating the DICOM headers of the DICOM patient data to contain identifying information comprised of the data associated with the third party that identifies the patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Adjudicating access to patient data according to HIPAA and authorizing users to view images are directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”
But for a generic computer recited with a high level of generality, converting an image or report to a second format and further compiling an aggregation of data are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
	The steps of determining HIPAA release, receiving/storing other data for the patient, searching data and translating data don’t even require any machine, and instead may be performed by a user either mentally or with pen and paper.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a computing device within a medical data repository;
a user computing device;
sending a URL link to an email address associated with the patient; 
a web interface.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computing device, the Specification as originally filed on 21 November 2012 in parent application 61729306 discloses typical generic computers that may be invoked to implement an abstract concept (page 55 paragraph 0205).
Regarding the use of a URL and Web interface, these limitations amount to merely adding insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g))
The Web browser also amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a computing device within a medical data repository; a user computing device; sending a URL link to an email address associated with the patient; a web interface; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the URL and Web browser, these limitations amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a Web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Canessa (20110320469).

	Claim 1: Canessa teaches:
A system (page 1 paragraph 0002 illustrating a system) for storing medical information remotely (page 17 paragraph 0141 illustrating storing medical files remotely), the system comprising: 
one or more processors (page 12 paragraph 0100 illustrating a processor); 
a computer-readable memory (page 18-19 paragraph 0152 illustrating a memory); 
a permanent electronic storage (page 3 paragraph 0031 illustrating a hard drive), wherein the permanent electronic storage is configured to store one or more DICOM objects (page 3 paragraph 0031 illustrating the hard drive capable of storing DICOM objects); 
a robotic burner (page 16 paragraph 0130 illustrating a device capable of burning physical disks [considered to be a form of “robotic burner”]); and 
an export module (page 4 paragraph 0042 illustrating a software module capable of performing the recited functionality) comprising executable instructions stored in the computer-readable memory, wherein the one or more processors are programmed by the export module to at least: 
receive, from a medical information database, one or more DICOM objects generated by a modality (page 14 paragraph 0118 illustrating receiving a request for a modality worklist and receiving DICOM report as provided by the modality), 
store the one or more DICOM objects on the permanent electronic storage (page 14 paragraph 0118 illustrating storing the DICOM structured report, page 4 paragraph 0045 illustrating storing DICOM objects); 
receive, from a web browser operated by a user (page 13-14 paragraph 0111 illustrating using a Web-based selection menu [considered to be a form of “browser”]), an indication to perform one of: burning the DICOM objects to a portable media (page 16 paragraph 0133 illustrating requesting to burn a physical disk related to the virtual package), or uploading the DICOM objects to a cloud service (page 13 paragraph 0111 illustrating selecting files to include in a virtual package, page 4 paragraph 0045 illustrating storing the virtual package in a CAS cloud); 
receive, from the web browser, an image or report related to the DICOM objects (page 2 paragraph 0027 illustrating receiving a new file); 
convert the image or report to a second DICOM object, and add the second DICOM object to the one or more DICOM objects (page 2 paragraph 0027 illustrating adding the newly available file to the group of files of interest for viewing the updated file, page 2-3 paragraph 0030 illustrating grouping relevant files as DICOM objects); 
compile a virtual package of the DICOM objects generated by the modality (page 3 paragraph 0036 illustrating grouping data as a virtual object); 
receive at least one recipient from the web browser that indicates the recipient account authorized to view the images within the cloud service, wherein the at least one recipients are identified by email address (page 15 paragraph 0121 illustrating providing access control based on email addresses used to log in, Figure 7, page 13-14 paragraph 0111 illustrating a Web page used to produce virtual packages); and 
transfer the one or more DICOM objects and the one or more recipients to the cloud service for storage (page 14 paragraph 0113 illustrating storing the files in a cloud), wherein the cloud service is configured to store the one or more DICOM objects for at least one day (page 5 paragraph 0052 illustrating storing the objects for one day, one week, or one month).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the interest of compact prosecution for Applicant, the following is hereby proffered in the event that the rejection of claim 1 under Section 102 were properly overcome.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al (Power, David; Politou, Eugenia; Slaymaker, Mark; Harris, Steve; Simpson, Andrew; “A relational approach to the capture of DICOM files for Grid-enabled medical imaging databases,” ACM Symposium on Applied Computing; March 14, 2004; pp. 272-279, provided in parent application 15372314 on 25 June 2019) in view of Pizzuto et al Pre-Grant Pub No.  20130129306 and in further view of Brackett Pre-Grant Pub No. 2003/0206646 and Official notice.
With respect to claim 1, Power teaches a system for storing medical information remotely, the system comprising:
 one or more processors; (Figures 1, 2; pg. 275, par. 38-pg. 276, par. 45)
a computer-readable memory; (figures 1-2; pg. 275, par. 37-38)
a permanent electronic storage, wherein the permanent electronic storage is configured to store one or more DICOM objects; (Fig. 4)
an export module comprising executable instructions stored in the computer- readable memory, wherein the one or more processors are programmed by the export module (pg. 275, par. 29-31) to at least: receive, from a medical information database, one or more DICOM objects generated by a modality (pg. 275, par. 27-31; par. 274 par 26-p. 275, par. 27—data from  modality (-ies)), store the one or more DICOM objects on the permanent electronic storage (Figure 2; pg. 273, par. 10; p. 275, par. 27; p. 276, par. 48); receive, from a web browser operated by a user, an indication to perform one of: uploading the DICOM objects to a cloud service (Figure 2; pg. 275, par. 38-pg. 276, par. 45) ; compile a virtual package of the DICOM objects generated by the modality (pg. 276, par. 46, Fig. 3); receive at least one recipient from the web browser that indicates the recipient account authorized to view the images within the cloud service, wherein the at least one recipients are identified (pg. 274, par. 21 (bullets); p. 275, par. 36--audit trail of access); and transfer the one or more DICOM objects and the one or more recipients to the cloud service for storage, wherein the cloud service is configured to store the one or more DICOM objects for at least one day. (p. 276, par. 46-48, Figure 3-4; pg. 277, par. 54-58)
Power does not expressly disclose that the system includes a robotic burner and or configured to burn the DICOM objects to a portable media.  Pizzuto discloses system including a DICOM CD Burner.  At the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify the method/system of Power with the teaching of Pizzuto to include a robotic burner to burn DICOM objects to a portable media. (par. 71-75)  As suggested by Pizzuto, one would have been motivated to include this feature to serve as a back-up system (par. 72).  
Power and Pizzuto do not recite receiving an image or report related to DICOM objects and convert the image or report to DICOM; however, Brackett discloses converting received images into DICOM format (¶ 37 “convert that image file to a DICOM object”). It would have been obvious to one of ordinary skill in the art to add the features of Brackett to the cited prior art with the motivation of standardizing data for ease of communication and understanding.
Power, Pizzuto and Brackett do not disclose that authorized access identifier includes the email address of the user.  However, Official Notice is taken that it is old and well known in the art to use various identifiers (e.g. email, system user IDs, PIN numbers, badged data) to identify a user and determine if they accessed restricted data.  At the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to include an identifier (e.g. email address) to determine whether a user has authorized the system.  As suggested by Power, one would have been motivated to include this feature to provide a system audit trail (pg. 275, par. 36). 

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki (20040069311) in view of Canessa and Greene (20120310661).

	Claim 2: Sasaki teaches:
A method for sending medical information to a remote third party repository (Figure 11 illustrating a method of sending data to a third party requester), comprising: 
receiving patient data from a computing device within a medical data repository about a first patient (Figure 11 label 643 illustrating identifying a patient ID); 
receiving a recipient identifier from a user computing device identifying a third party able to access the patient data (Figure 11 label 642 illustrating identifying the medical institution requesting access to the patient’s data); 
determining a release that is required to be agreed to by the patient (page 11 label 645 illustrating determining that a permission release is required from the patient); 
receiving an email address associated with the patient (Figure 12, page 4 paragraph 0054 illustrating determining the patient’s e-mail address); 
sending a URL link to the patient (page 4 paragraph 0054 illustrating sending the patient to a Web page [considered to be a form of “URL link”]); 
receiving a request for access of the URL link and a digital signature agreeing to the release accessible by the URL link (page 4 paragraph 0055 illustrating a Web page used to obtain patient consent, Figure 12 PERMIT button); 
storing an identifier of the particular release agreed to by the patient (Figure 13 illustrating storing the patient’s permission for the permitted medical institution); 
making the patient data available for download to the third party via a web interface (Figure 13, page 3 paragraph 0040 illustrating providing access to the third party institution through a Web page); 
searching for data associated with the third party that identifies the patient (Figure 13 illustrating matching the third party institution with the permission data as authorized by the patient); if data associated with the third party that identifies the patient is found (Figure 13 illustrating that permission is found), translating the headers of the patient data to contain identifying information comprised of the data associated with the third party that identifies the patient (Figure 14 illustrating storing download history associating the patient’s data being access and the third party institution’s access, including date and time).
	Sasaki does not teach:
DICOM headers;
HIPAA release.
Canessa teaches:
DICOM headers (page 3 paragraph 0031 illustrating storing metadata in DICOM headers);
HIPAA release (page 10 paragraph 0088 illustrating HIPAA access requirements).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use DICOM headers of Canessa within the patient record management system of Sasaki with the motivation of providing easy data efficiency and save time when processing medical records for patients (Canessa; page 2 paragraph 0030), and also to comply with HIPAA, as disclosed by Canessa, when sharing patient records according to Sasaki with the motivation of complying with federal law (Canessa; page 10 paragraph 0088).
Sasaki in view of Canessa do not teach:
sending a URL link to an email address.
Greene teaches:
sending a URL link to an email address (page 6 paragraph 0063 illustrating sending an e-mail to direct the patient to a Web site, Figure 10 illustrating a URL, i.e. http protocol).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to email the patient a URL to a Web site, as in Greene, within the combined patient record management system of Sasaki in view of Canessa with the motivation of collecting additional information about the physician treating the patient without requiring the patient to reply to an email, thereby reducing paperwork burden on the patient (page 6 paragraph 0063).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies (Should patients be able to control their own records?) teaches that patients should control their own records and decide who may access their own records (page 1 column 1 paragraph 2).
Hofstetter (20120284056) teaches a patient controlled records database (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626